COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:         USPLS, LC v. Patrick Gaas and Daniel Shank
Appellate case number:       01-20-00604-CV
Trial court case number:     2019-42530
Trial court:                 129th District Court of Harris County


       Appellant USPLS, LC has filed a motion for rehearing. It is ordered that the motion
for rehearing is denied.


Judge’s signature:    /s/ April L. Farris
                     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Countiss and Farris.


Date: December 13, 2022